A preponderance of the evidence supports the finding that it is in the child’s best interests to terminate respondent’s parental rights and free the child for adoption by his foster mother (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The evidence demonstrated that the child, who has special needs, has been provided a loving and stable home environment by his foster mother, in whose care he has remained since the age of six months. The foster mother expressed a willingness to continue visitation between the child and his siblings. Furthermore, contrary to respondent’s suggestion, a suspended judgment is not warranted under the circumstances (see Matter of Michael B., 80 NY2d 299, 311 [1992]). Concur — Mazzarelli, J.E, Andrias, Friedman, Catterson and Freedman, JJ.